HOOD, Associate Judge.
This appeal is from a judgment for $600, the wholesale value of a mink stole, which was one of nineteen furs delivered by Saks, furriers, to Models Guild, Inc., at a country club to be displayed in a fashion show conducted by the Guild, and for which display the Guild was compensated by Saks. When Saks’ employee went to the club to pick up the furs, the mink stole was missing; and this action was brought by Saks and its insurer against the Guild for the value of the missing fur.
The evidence showed that some time after the fashion show was over a representative of the Guild who had received the furs called Saks and stated its driver had not arrived to pick up the furs, and that she was leaving; that she did leave and the furs were unattended after her departure; and that some time later in the day when Saks’ driver arrived at the club one fur piece was missing and had never been found.
There appears to be no dispute that the arrangement between Saks and the Guild was a mutual benefit bailment and that the Guild was under the duty of using that degree of care or common prudence which *211the situation required. The issue was one of fact. The trial court found that the bailment was not terminated by the telephone call and that the action of the Guild’s representative in leaving the furs unattended was a violation of the Guild’s duty to use reasonable care in the protection of the bailed property. In our opinion the evidence supported this finding.
Affirmed.